Determination of appeal withheld and case remanded to the State Liquor Authority for consideration of the application in light of the offer of petitioner to relinquish the license issued for another location. The stay granted upon stipulation of the parties, and presently in effect, is continued pending determination of this appeal.
'Concur: Judges Vax Voorhis, Burke, Scileppi and Keating. Chief Judge Fuld and Judges Bergah and Breitel dissent and vote to affirm on the opinion at the Appellate Division.